,,,- "   '~~·~45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
         ~~-=~~~====~~~~~~~~~~====~~~~~~~~~~~~~~~~~~~"""°"~~
                                                                                                                                                                                Page 1 of 1   I;}-
                                              UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                               v.                                     (For Offenses Committed On or After November 1, 1987)


                              Elizabeth Flores-Vasquez                                Case Number: 3:19-mj-22428

                                                                                      Jose C Ro·                   7.o:' F \
                                                                                      Defendant's Atta ney


         REGISTRATION NO. 85857298                                                                                     JUN 1 'I 2019
         THE DEFENDANT:                                                                                      CLERl<.   u.:~. D~'::rr::,. . -~. cn;~}RT
          IZl pleaded guilty to count(s) 1 of Complaint                                                souTH'c .. :i l':d:;'CI' '.'F .::,,:.::DRNIA
                                                    ----------------r=-"~~~------..,,-,crr'1"1..,...+-

          D was found guilty to count(s)                                            BY_~~··~·~ .. _.._.~..             -,>'>"-   .,,. •• " - · · · .. ··--··   ..... -···-·----·-·




            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                    Nature of Offense                                                                    Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                          1

           D The defendant has been found not guilty on count(s)
                                                                                   -------------------
           0 Count(s)                                                                  dismissed on the motion of the United States.
                             -----------------~



                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        )S\ TIME SERVED                            D _ _ _ _ _ _ _ _ _ _ days

           IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
           IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the   defendant's possession at the time of arrest upon their deportation or removal.
           D     Court recommends defendant be deported/removed with relative,                          charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, June 17, 2019
                                                                                    Date of Imposition of Sentence




                                                                                    nlit'"oLocK
                                                                                    UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                             3: l 9-mj-22428
